Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, recites “a condition that a direction of a line of intersection between the rake face and a bisecting cross section of a vertex angle of the nose curvature is within +10° relative to a <110> direction of the synthetic single-crystal diamond, and a condition that the direction of the line of intersection between the rake face and the bisecting cross section of the vertex angle of the nose curvature is within +10° relative to a <100> direction of the synthetic single-crystal diamond”. What are the mets and bounds of the term “a condition”? Relative how? What is a relative a <100> direction of the synthetic single-crystal diamond?
Claims 2 and 3: please refer to the same clarity issue above as claim 1.
Claim 6: What are the mets and bounds of the term “under a condition”?
Claim 7: What are the mets and bounds of the term “under a condition”?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kukino et al. (USP 10,245,644) in view of RU 2334550.

Regarding claims 1-4 and 8, Kukino discloses a turning tool used for turning, the turning tool comprising: a holder portion (2); and a cutting edge portion (4) fixed to the holder portion (figures 1-3), the cutting edge portion includes a rake face, a flank face, and a cutting edge disposed at a crossing portion at which the rake face and the flank face cross each other, and the cutting edge portion has a nose curvature having a curvature radius of more than or equal to 0.1 mm and less than or equal to 1.2 mm (Col. 6, lines 26-27). Furthermore, as best understood, figure 4 discloses the conditions claimed in claims 1-3. Kukino does not disclose the cutting edge portion being composed of a synthetic single-crystal diamond. ‘550 discloses the use of conventional single-crystal diamond on conventional tools containing nitrogen as an impurity (‘550, paragraph 2, 40, 79, 125: see English translation), wherein the synthetic single-crystal diamond includes more than or equal to 1 ppm and less than or equal to 100 ppm of nitrogen atoms (‘550, paragraph 38, 41: see English translation). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use synthetic single-crystal diamond for Kukino’s cutting edge portion, as taught by ‘550 for the purpose of having an inexpensive material with excellent abrasion and to allow the tool to be a diamond tool having high hardness and reduced defects, and thus more superior to conventional diamond tools in sharpness, resistance to abrasive wear and quality stability (‘550, paragraph 79: see English translation).
	Regarding claim 5, Kukino discloses wherein the vertex angle is more than or equal to 55° and less than or equal to 90° (figure 4).
Regarding claims 6 and 7, Kukino discloses the claimed invention except for a relief angle is more than or equal to 7° and less than or equal to 15° and a feed of more than or equal to 0.01 mim/rey and less than 0.7 mm/rev. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired relief angle and/or feed depending on the type of cutting operation, type of material etc, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a desired relief angle and/or feed depending on the type of cutting operation, type of material etc,

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        8/26/22